REASONS FOR ALLOWANCE
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on October 29, 2015. It is noted, however, that applicant has not filed a certified copy of the FR 15/60375 application as required by 37 CFR 1.55. It is suggested that applicant reach out to the International Bureau to have a copy sent to the Office based on the corrected PCT information.
Claims 1-7 and 9-10 (renumbered 1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including the closest prior art Barraud, does not teach or suggest, in addition to the other claimed limitations, that the channel does not have a texture, and the contact face of the wear indicator comprises a texture AND wherein at least one measuring well is formed that opens onto the tread surface in the new state and leads into the channel in order to allow a part of the contact face of a wear indicator with the texture and the bottom of the channel without the texture to be seen, as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An additional search was performed but did not yield any additional relevant prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 15, 2021

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749